Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001184
                                                        20-NOV-2015
                                                        10:25 AM
                          SCWC-14-0001184

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      KAHUKU PLANTATION RESIDENTS ASSOCIATION, ALLAN TEJADA,
    RAMONA TEJADA, et al., Petitioners/Plaintiffs-Appellants,

                                vs.

          WILLIAM AILA, personally, as State Historical
     Preservation Officer, also as Chairman of Board of Land
    and Natural Resources and Director of Department of Land
and Natural Resources, et al., Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001184; CIV. NO. 13-1-2936)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
   and Circuit Judge Ayabe, in place of McKenna, J., recused)

          Petitioners/Plaintiffs-Appellants’ application for writ

of certiorari filed on October 13, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 20, 2015.

Anthony P. Locricchio           /s/ Mark E. Recktenwald
for petitioners
                                /s/ Paula A. Nakayama
Lex R. Smith and
Jesse W. Schiel
for respondent                  /s/ Richard W. Pollack
Continental Pacific
                                /s/ Michael D. Wilson
Paul S. Aoki and
Nicolette Winter for            /s/ Bert I. Ayabe
respondents City and
County of Honolulu, et al.

Crystal K. Rose and
Matthew C. Shannon for
respondents Lex. R. Smith
and Kobayashi Sugita and Goda